                 Case 2:20-cr-00326-JFW Document 161 Filed 02/24/21 Page 1 of 1 Page ID #:1503




             1   Richard M. Steingard (SBN 106374)
                 rsteingard@SteingardLaw.com
             2   LAW OFFICES OF RICHARD M. STEINGARD
                 800 Wilshire Boulevard, Suite 1050
             3   Los Angeles, California 90017
                 Telephone: (213) 260-9449
             4   Facsimile: (213) 260-9450
             5   Attorney for Defendant
             6   Shen Zhen New World I, LLC
             7
                                IN THE UNITED STATES DISTRICT COURT
             8
                              CENTRAL DISTRICT OF CALIFORNIA
             9
                 UNITED STATES OF AMERICA,    CR-20-326(A)-JFW
        10
                              Plaintiff,                     DEFENDANT SHEN ZHEN NEW
        11
                       v.                                    WORLD I, LLC’S NOTICE OF
        12                                                   JOINDER IN DEFENDANT JOSE
                 JOSE LUIS HUIZAR, ET AL,                    HUIZAR’S MOTION TO COMPEL
        13
                                                             DISCOVERY (ECF NO. 160)
        14                    Defendants.
                                                             Date: March 22, 2021
        15
                                                             Time: 8:00 a.m.
        16                                                   Ctrm: 7A – Hon. John F. Walter
        17
                       Defendant Shen Zhen New World I, LLC, by and through its attorney of
        18
                 record, Richard M. Steingard, hereby joins in Defendant Jose Huizar’s Motion to
        19
                 Compel Discovery, filed February 22, 2021. (ECF No. 160.)
        20
        21
                 DATED: February 24, 2021            Respectfully submitted,
        22
                                                     LAW OFFICES OF RICHARD M. STEINGARD
        23
        24
        25                                               /s/
                                                      RICHARD M. STEINGARD
        26                                            Attorney for Defendant
        27                                            SHEN ZHEN NEW WORLD I, LLC

        28
LAW
OFFICES OF
RICHARD M.
STEINGARD                                                1
